Citation Nr: 1708417	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In January 2013, February 2014, and September 2014 the Board remanded this matter for additional development and medical inquiry.  The Board requested a VHA medical opinion in December 2016, which was provided in February 2017.  The case is now returned for appellate review.

The Veteran has not had the opportunity to review the VHA medical opinion provided in February 2017.  Given that the benefits sought on appeal are granted in full, as noted below, the Veteran is not prejudiced by not having reviewed the record prior to a decision in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a right eye disorder that was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for a right eye disorder have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right eye disorder.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

In Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing VAOPGCPREC 3-2003, held that the government (VA) must show clear and unmistakable evidence of both [emphasis added not in decision] a preexisting condition and a lack of in-service aggravation to over the presumption of soundness under § 1111 [§ 311].  The Federal Circuit also considered 38 U.S.C.A. § 1153 (§ 353) and 38 C.F.R. § 3.306 in rebutting the presumption of soundness. 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the United States Court of Appeals for Veterans Claims stated that the controlling law to rebut the presumption under 38 U.S.C. § 1111 required clear and unmistakable evidence of both preexistence (the preexistence prong) and lack of aggravation (the aggravation prong), citing Wagner. 

The issue of a pre-existing disability has been raised by the record in this case.  The Veteran was noted to have defective vision upon his entrance examination in October 1953; but, otherwise, examination of the eye at entry into service was normal.  As a pre-existing injury or disease was not noted at the time of entry, the Veteran is presumed sound.  However, there is an indication that the Veteran had an eye injury prior to service, as the service treatment records in February 1954 noted that in January 1951 the right eye had a nail injury.  It was noted that the right eye iris was scarred and there was an old traumatic injury.  The examiner noted that the right eye could not be scoped at that time.  The November 1955 separation report of medical examination, notes "Cataract Traumatic" and "Anomaly of the Iris." 

While there is no mention of an eye injury or scarred eye tissue on the entrance examination (other than defective vision), there is, however, clear and unmistakable evidence of an eye disorder prior to service.  Thus, the burden falls on VA to establish that there is clear and unmistakable evidence that the pre-existing eye disorder was not aggravated by service.

The Veteran made credible lay assertions, noted in an April 1959 congressional inquiry, that he injured his eye in service due to "extremely bright lights from flares and explosives, used in training exercises."  It is consistent with the circumstances of the Veteran's service that he would have been exposed to explosions during training exercises.  See 38 U.S.C.A. § 1154(a).  Current diagnoses of record include corneal dystrophy, iridodialysis, iris laceration, primary open angle glaucoma and scarring of the cornea.

As noted in the introduction, the Board has remanded the case several times to get a sufficient medical opinion to address this matter.  Most recently, in December 2016 the Board requested a VHA medical opinion, which was provided in February 2017. 

The February 2017 examiner was asked several questions pertaining to all potential disorders in the right eye.  The examiner did not provide clear opinions with respect to questions 1 and 2 regarding the issue of refractive error and further injury to the eye in service.  In response to question 3, the examiner noted that it was not clear and unmistakable that the right eye was further aggravated during service.  The examiner noted that while bright lights would not have aggravated the Veteran's right eye, if explosions occurred in close proximity to the body, this could have caused blunt trauma to the eye and worsened the Veteran's eye condition.  The examiner also noted that in response to question 4, there was a 50 percent or greater chance that the Veteran's pre-existing injury caused further progression of formation of cataract in the lens and secondary glaucoma due to the iris injury noted in February 1954.  The examiner noted that the iris deformity and scar described in February 1954 suggested a perforating corneal injury from the nail, which also damaged the iris.  After a penetrating eye injury, the examiner commented that eye damage can progress from days to years later including secondary glaucoma and cataract.  The examiner again noted that secondary glaucoma could result from iris trauma and the initial nail injury would result in permanent corneal scarring.  

Based on the foregoing, the Board finds that the evidence does not show clear and unmistakable evidence that the Veteran's pre-existing right eye disorder was not aggravated by his service.  As VA cannot rebut the second prong of establishing by clear and unmistakable evidence that the Veteran's pre-existing right eye disorder was not aggravated by military service, the Veteran is presumed sound at entry into service.  Therefore, the issue is whether the Veteran's present right eye disorder was incurred during his military service.  See 38 C.F.R. § 3.304(b).

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the service treatment records showing treatment for symptoms related to the right eye, the Veteran's reports of in-service symptoms concerning his right eye, and the February 2017 VHA medical opinion are persuasive evidence in favor of service connection.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a right eye disorder is granted.

The Veteran's service connection claim for a right eye disorder has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for a right eye disorder is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


